DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Duplicate Claim Warning
Applicant is advised that should claim 37 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 42 and 43 are objected to because of the following informalities: the claims omit the word “of” before “the at least one wetting surfactant”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites options for the corrosion inhibitor that are all recited in the parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-13, 16, 18, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (previously cited) in view of Moore et al. (previously cited) as evidenced by Moore et al., Taylor et al. (previously cited), and Finan (previously cited).
Golden et al. teach a fast acting composition for reducing or eliminating microbial populations that is formed as ready to use or as a concentrate diluted to a use solution with water (see abstract and paragraph 15). They note a substantial improvement in  the kill rate of peracetic acid/peroxide composition when combined with n-octyl pyrrolidone and undecane-1-ol due to improved wetting (see paragraph 14). Golden et al. go on to teach compositions composed of peracetic acid at 0.23 wt% with octyl-2-pyrrolidone at 0.02 wt% yielding a greater than 6 log reduction in bacterial spores  (see figure 4 RTU+D sample and paragraphs 50 and 60; instant claims 1, 5, and 12-13). This preparation is provided by an equilibrium composition of peracetic acid, hydrogen peroxide, and acetic acid to which is added an octyl-2-pyrrolidone containing composition (see paragraphs 28 and 50; instant claim 39). The disinfectant compositions more generally taught by Golden et al. contain a peracid, a linear fatty alcohol, a peroxide, and an alkyl pyrrolidone (see claim 1). The peracid is exemplified as peracetic acid  (see examples 1-5). The alkyl pyrrolidone is claimed as octyl pyrrolidone, dodecyl pyrrolidone, or a combination thereof (see claim 22). In a ready to use preparation, the peracid is present at approximately 0.005 to 5 wt% and the alkyl pyrrolidone is present at approximately 0.01 to 0.5 wt% (see claims 8 and 24). Golden et al. teach their disinfectant compositions for use in a cleaning surfaces in a variety of settings including a healthcare settings (see paragraph 68). The compositions are touted as inducing little to no corrosion on cleaned materials (see paragraph 69). An instantly claimed corrosion inhibitor is not exemplified by Golden et al.
Moore et al. teach a peracid based antimicrobial solution for cleaning surfaces, where peracetic acid is the envisioned peracid (see paragraph 2). Here a corrosion inhibitor is included to protect metal surfaces (see paragraph 169). Benzotriazole is a named variety (see paragraph 169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions of Golden et al. where peracetic acid is coupled with octyl pyrrolidone and dodecyl pyrrolidone. These choices would have been obvious because peracetic acid is repeatedly exemplified as the peracid and the combination of octyl pyrrolidone and dodecyl pyrrolidone is one of three specific options listed in their claims for the alkyl pyrrolidone. The application of a taught range of proportions for these ingredients would then follow. The result is ranges that overlap with those instantly claimed, thereby rendering the claimed ranges obvious (see instant claims 5-6). Moore et al. describe C4-C16 alkyl pyrrolidones as corrosion inhibitors and this listing includes both octyl pyrrolidone and dodecyl pyrrolidone (see paragraph 169). Thus the compositions rendered obvious contain peracetic acid, hydrogen peroxide, acetic acid, dodecyl pyrrolidone (wetting surfactant/corrosion inhibitor), and octyl pyrrolidone (corrosion inhibitor/wetting surfactant).  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It additionally would have been obvious to add benzotriazole as a corrosion inhibitor to the compositions of Golden et al. This modification would have been obvious in light of Moore et al. who teach this compound as a corrosion inhibitor and so as to improve upon the low corrosivity already taught to be a goal of Golden et al. Taylor details that an aqueous solution of octyl pyrrolidone at 0.05 wt% yields a dynamic surface tension of 46 mN/m at 100 msec, 41 mN/m at 1000 msec, and 38 mN/m at 10,000 msec, when measured via the maximum bubble pressure method (see paragraphs 8, 21, 30-31, and example 5; Finan paragraph 17). Given 1) the proportions of peracetic acid, octyl pyrrolidone, and dodecyl pyrrolidone (corrosion inhibitor) in the compositions rendered obvious by Golden et al. meet all the instant limitations and 2) the alkyl pyrrolidone proportions also align with the teachings of Taylor for proportions that yield surface tensions in the claimed range, the set of compositions should include those that meet the instant claim limitations in regard to dynamic surface tension, absent evidence to the contrary (see instant claim 1). 
The recitation of the claimed working composition as originating from an aqueous dilution of a concentrate is a product-by-process of sorts. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. The compositions rendered obvious by Golden et al. in view of Moore et al. could originate from a two part concentrate where one part is an equilibrium mixture of peracetic acid, peroxide, and acetic acid and the other part contains surfactant(s) and corrosion inhibitor. Given that the final concentration of components in the claimed working composition is not delineated, the 0.005 to 5 wt% peracetic acid concentrations and 0.01 to 0.5 wt% alkyl pyrrolidone (surfactants)  concentrations of Golden et al. could be achieved by diluting a first part with 4 to 6 wt% peracetic acid and a second part with 1 to 9 wt% surfactant(s) (alkyl pyrrolidone), the compositions of Golden et al. meet the limitations of instant claims 7, 9-11, and 39-43. Similarly, the limitations of claims 7, 9-11, and 16 are also met because the final concentration of components in the claimed working composition is not delineated, Golden et al. render obvious 0.005 to 5 wt% peracetic acid and 0.01 to 0.5 wt% surfactant(s) (alkyl pyrrolidone) in their compositions, and such compositions could achieved by diluting a single part concentrate with 4 to 6 wt% peracetic acid or 1 to 9 wt% surfactant. Therefore claims 1, 4-7, 9-13, 16, 18, and 39-43 are obvious over Golden et al. in view of Moore et al. as evidenced by Moore et al., Taylor et al., and Finan.

Claims 4-7, 9-13, 16, 18, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (previously cited) in view of Moore et al. (previously cited) Taylor et al. (previously cited) and Finan (previously cited).
Golden et al. teach a fast acting composition for reducing or eliminating microbial populations that is formed as ready to use or as a concentrate diluted to a use solution with water (see abstract and paragraph 15). They note a substantial improvement in  the kill rate of peracetic acid/peroxide composition when combined with n-octyl pyrrolidone and undecane-1-ol due to improved wetting (see paragraph 14). Golden et al. go on to teach compositions composed of peracetic acid at 0.23 wt% with octyl-2-pyrrolidone at 0.02 wt% yielding a greater than 6 log reduction in bacterial spores  (see figure 4 RTU+D sample and paragraphs 50 and 60; instant claims 1, 5, and 12-13). This preparation is provided by an equilibrium composition of peracetic acid, hydrogen peroxide, and acetic acid to which is added an octyl-2-pyrrolidone containing composition (see paragraphs 28 and 50; instant claim 39). The disinfectant compositions more generally taught by Golden et al. contain a peracid, a linear fatty alcohol, a peroxide, and an alkyl pyrrolidone (see claim 1). The peracid is exemplified as peracetic acid  (see examples 1-5). In a ready to use preparation, the peracid is present at approximately 0.005 to 5 wt% and the alkyl pyrrolidone is present at approximately 0.01 to 0.5 wt% (see claims 8 and 24). Golden et al. teach their disinfectant compositions for use in a cleaning surfaces in a variety of settings including a healthcare settings (see paragraph 68). The compositions are touted as inducing little to no corrosion on cleaned materials (see paragraph 69). An instantly claimed corrosion inhibitor is not exemplified by Golden et al.
Moore et al. teach a peracid based antimicrobial solution for cleaning surfaces, where peracetic acid is the envisioned peracid (see paragraph 2). Here a corrosion inhibitor is included to protect metal surfaces (see paragraph 169). Benzotriazole is a named variety (see paragraph 169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare compositions of Golden et al. where peracetic acid is coupled with octyl pyrrolidone (wetting surfactant) as the alkyl pyrrolidone. This choice is would have been obvious because peracetic acid is paired with octyl pyrrolidone in an example and octyl pyrrolidone is one of three specific options listed in their claims for the alkyl pyrrolidone. The application of a taught range of proportions for these ingredients would then follow. The result is ranges that overlap with those instantly claimed, thereby rendering the claimed ranges obvious (see instant claims 5-6). It additionally would have been obvious to add benzotriazole as a corrosion inhibitor to the compositions of Golden et al. This modification would have been obvious in light of Moore et al. who teach this compound as a corrosion inhibitor and so as to improve upon the low corrosivity already taught to be a goal of Golden et al. Taylor details that an aqueous solution of octyl pyrrolidone at 0.05 wt% yields a dynamic surface tension of 46 mN/m at 100 msec, 41 mN/m at 1000 msec, and 38 mN/m at 10,000 msec, when measured via the maximum bubble pressure method (see paragraphs 8, 21, 30-31, and example 5; Finan paragraph 17). Given 1) the proportions of peracetic acid and octyl pyrrolidone in the compositions rendered obvious by Golden et al. meet all the instant limitations and 2) the octyl pyrrolidone proportions also align with the teachings of Taylor for proportions that yield surface tensions in the claimed range, the set of compositions should include those that meet the instant claim limitations in regard to dynamic surface tension, absent evidence to the contrary. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The recitation of the claimed working composition as originating from an aqueous dilution of a concentrate is a product-by-process of sorts. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. The compositions rendered obvious by Golden et al. in view of Moore et al. could originate from a two part concentrate where one part is an equilibrium mixture of peracetic acid, peroxide, and acetic acid and the other part contains surfactant(s) and corrosion inhibitor. Given that the final concentration of components in the claimed working composition is not delineated, the 0.005 to 5 wt% peracetic acid concentrations and 0.01 to 0.5 wt% alkyl pyrrolidone (surfactant)  concentrations of Golden et al. could be achieved by diluting a first part with 4 to 6 wt% peracetic acid and a second part with 1 to 9 wt% surfactant (alkyl pyrrolidone), the compositions of Golden et al. meet the limitations of instant claims 7, 9-11, and 39-43. Similarly, the limitations of claims 7, 9-11, and 16 are also met because the final concentration of components in the claimed working composition is not delineated, Golden et al. render obvious 0.005 to 5 wt% peracetic acid and 0.01 to 0.5 wt% surfactant (alkyl pyrrolidone) in their compositions, and such compositions could be achieved by diluting a single part concentrate with 4 to 6 wt% peracetic acid or 1 to 9 wt% surfactant. Therefore claims 4-7, 9-13, 16, 18, and 39-43 are obvious over Golden et al. in view of Moore et al. as evidenced by Taylor et al. and Finan.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. in view of Moore et al. as evidenced by Moore et al., Taylor et al., and Finan as applied to claims 1, 4-7, 9-13, 16, 18, and 39-43 and Golden et al. in view of Moore et al. as evidenced by Taylor et al. and Finan as applied to claims 4-7, 9-13, 16, 18, and 39-43 above, each separately further in view of Cala et al. (previously cited ).
The modified Golden et al. teachings render obvious the limitations of instant claim 1 with octyl-2 pyrrolidine as a component in the aqueous preparation. An instantly claimed hydrotrope is not exemplified by Golden et al.
Cala et al. teach that alkyl-2-pyrrolidones are effective in cleaning surfaces, but have limited solubility in water (see column 1 lines 12-19 and 42-66). They go on to teach the inclusion of a hydrotrope to improve the solubility of these compounds and highlight a combination of sodium xylene sulfonate and sodium capryl sulfonate being effective for octyl-2-pyrrolidone (see table 1 composition H column 19 lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sodium xylene sulfonate and sodium capryl sulfonate to the compositions of the modified Golden et al. reference. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 17 and 20 are obvious over Golden et al. in view of Moore et al. and Cala et al. as evidenced by Moore et al., Taylor et al., and Finan and over Golden et al. in view of Moore et al. and Cala et al. as evidenced by Taylor et al. and Finan

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. in view of Moore et al. as evidenced by Moore et al., Taylor et al., and Finan as applied to claims 1, 4-7, 9-13, 16, 18, and 39-43 and Golden et al. in view of Moore et al. as evidenced by Taylor et al. and Finan as applied to claims 4-7, 9-13, 16, 18, and 39-43 above, each separately further in view of Yasuhara et al. (previously cited).
The modified teachings of Golden et al. render obvious the limitations of instant claim 37 in regard to the peracetic acid based composition that is employed. Golden et al. teach their disinfectant compositions for use in cleaning surfaces in a variety of settings that include healthcare settings (see paragraph 68). The compositions kill bacterial spores, yielding a greater than 6 log reduction. The tested microbes are both bacteria and spores (see examples 1-2 and 5 figures 1-2 and 5). Golden et al. do not explicitly recite its application to medical equipment.
Yasuhara et al. teach a peracetic acid based disinfectant for use on medical equipment and instruments (see paragraph 1 and 18). The composition also includes a surfactant (see example 2). Bacterial and spore kill levels are taught to be greater than a 6 log reduction (see table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compositions of the modified Golden et al. teachings to medical equipment so as to disinfect their surfaces and kill spores and bacteria to the greater than 6 log reduction level they detail. This modification would have been obvious in light of Yasuhara et al. who detail particular healthcare setting in which peracetic acid based disinfectants are useful. Therefore claims 37 and 38 are obvious over Golden et al. in view of Moore et al. and Yasuhara et al. as evidenced by Moore et al., Taylor et al., and Finan and Golden et al. in view of Moore et al. and Yasuhara et al. as evidenced by Taylor et al. and Finan.


Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered. In light of the amendment to the claims, the rejections under 35 USC 112(a) and 35 USC 112(b) and objection are hereby withdrawn. The applicant’s arguments concerning the rejection under 35 USC 112(d) are persuasive, therefore this rejection is also withdrawn. The arguments directed toward the rejection under 35 USC 103 are unpersuasive. The rejections under 35 USC 103  have been altered to address the new combinations of limitations. 
The applicant argues that Golden et al. do not teach alkyl pyrrolidones to be corrosion inhibitors. This fact is irrelevant given that C4-C16 alkyl pyrrolidones were recognized by multiple authors to function as corrosion inhibitors over the range of concentrations that are employed in Golden et al. (see Moore et al. and Tijanic et al. WO 2006/086875 page 7 third paragraph and claim 1).  Golden et al. explicitly contemplates the desire to elicit little to no corrosion with their composition. Thus the consideration of corrosion inhibitors as additives does not require improper hindsight, as the applicant argues. The fact that Golden et al. include a component in their composition primarily for its wetting properties that is also a corrosion inhibitor points to the inclusion of corrosion inhibitors in their composition. Moore et al. teach that the alkyl pyrrolidones of Golden et al. are categorized along with more traditionally employed corrosion inhibitors included in antimicrobial compositions (see paragraph 169). 
The applicant additionally argues that there is no motivation to combine the teachings of Moore et al. with those of Golden et al. This argument is unpersuasive and seemingly does not consider the teachings embraced by these two references. Both are concerned with peracetic acid and hydrogen peroxide antimicrobial compositions employed to clean and disinfect solid surfaces. The references both teach the desire for their compositions to have low corrosivity in their discussion of the phenomenon and or the inclusion of corrosion inhibitors. These references are analogous art and their combination would have been obvious to the artisan of ordinary skill.
The applicant further argues that there would have been no motivation to add a corrosion inhibitor to the compositions of Golden et al. because they are already taught to have low corrosivity. The reference does not teach that corrosivity is completely eliminated by their combination of ingredients and teach the desire to have little to no corrosion. To move closer to achieving no corrosion, it would have been obvious to include an additional corrosion inhibitor to further reduce corrosivity in the composition. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06.
Th applicant notes the granting of a patent by another country on similar subject matter. The granting of a patent on a broader version of the instantly claimed subject matter in a different country whose patent process is governed by different laws, rules, and constraints has little to no bearing on the determination of patentably under 35 UC 102 and 35 USC 103.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615